EXHIBIT 10.1
     THIRD AMENDMENT, dated as of August 11, 2008 (“Third Amendment”), to the
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of September 26, 2007
(as amended, restated, supplemented or otherwise modified, the “LSA”), among
BioScrip Pharmacy Services, Inc. (“Pharmacy Services”), BioScrip Infusion
Services, Inc. (“Infusion Services Inc”), BioScrip Pharmacy (NY), Inc.
(“Pharmacy (NY)”), BioScrip PBM Services, LLC (“PBM Services”), BioScrip
Pharmacy, Inc. (“Pharmacy”), Natural Living, Inc. (“Natural Living”), BioScrip
Infusion Services, LLC (“Infusion Services LLC) and Bradhurst Specialty
Pharmacy, Inc. (“Bradhurst”, and together with Pharmacy Services, Infusion
Services Inc, Pharmacy (NY), PBM Services, Pharmacy, Natural Living and Infusion
Services LLC, each a “Borrower” and collectively, jointly and severally, the
“Borrowers”), as borrowers, and HFG Healthco-4 LLC (together with its successors
and assigns, the “Lender”), as the lender. Unless otherwise defined herein,
terms in the LSA are used herein as therein defined.
     The Borrowers and the Lender have agreed to amend the LSA on the terms and
subject to the conditions set forth herein.
     Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, and subject to the fulfillment of the conditions set forth below,
the parties hereto agree as follows:
     SECTION 1. AMENDMENTS TO LSA.
     1.1. Effective as of the Effective Date, Section 1.02(a) of the LSA is
hereby amended by (i) deleting the figure “$75,000,000” appearing on the second
line thereof, and (ii) substituting therefor the figure “$85,000,000”.
     SECTION 2. CONDITIONS PRECEDENT
     2.1. Effective Date of this Third Amendment. This Third Amendment shall
become effective as of the date (the “Effective Date”) at such time when:
     (a) the Lender shall have received fully executed counterparts of this
Third Amendment; and
     (b) the Lender shall have received the fee contemplated under
Section 1.02(d) of the LSA with respect to the increase of the Revolving
Commitment effectuated hereunder in immediately available funds.
     SECTION 3. MISCELLANEOUS
     3.1. The Borrowers each hereby certify, represent and warrant that, after
giving effect to this Third Amendment, (i) except as otherwise disclosed in
public filings made by the Parent with the United States Securities and Exchange
Commission, the representations and warranties in the LSA are true and correct,
with the same force and effect as if made on such date, except as they may
specifically refer to an earlier date, in which case they were true and correct
as of such date, (ii) no unwaived Default or Event of Default has occurred or is
continuing (nor any event that but for notice or lapse of time or both would
constitute a Default or an Event of Default), (iii) each of the Borrowers has
the corporate power and authority to execute and deliver this Third Amendment,
and (iv) no consent of any other person (including,

 



--------------------------------------------------------------------------------



 



without limitation, shareholders or creditors of any Borrower), and no action
of, or filing with any governmental or public body or authority is required to
authorize, or is otherwise required in connection with the execution and
performance of this Third Amendment, other than, in each case, such that have
been obtained.
     3.2. The terms “Agreement”, “hereof”, “herein” and similar terms as used in
the LSA shall mean and refer to, from and after the effectiveness of this Third
Amendment, the LSA as amended by this Third Amendment, and as it may in the
future be amended, restated, modified or supplemented from time to time in
accordance with its terms. Except as specifically agreed herein, nothing herein
shall be deemed to be an amendment or waiver of any covenant or agreement
contained in the LSA or any other Document and each of the parties hereto agrees
that all of the covenants and agreements and other provisions contained in the
LSA and the other Documents, as amended, waived or otherwise modified hereof,
are hereby ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their terms from and after the date of this Third
Amendment.
     3.3. Parent and Chronimed, LLC (f/k/a Chronimed Inc.) each hereby ratifies
its Guarantee of the Guaranteed Obligations (as defined in that certain Amended
and Restated Guaranty, effective as of October 1, 2007, made by Parent and
Chronimed, LLC (f/k/a Chronimed Inc.) (the “Guaranty”)) pursuant to the Guaranty
and each of the Borrowers, Parent and Chronimed, LLC (f/k/a Chronimed Inc.)
hereby ratifies its grant of a security interest made under the Documents.
     3.4. This Third Amendment shall constitute a Document under the LSA
     3.5. THIS THIRD AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
     3.6. The captions in this Third Amendment are for convenience of reference
only, are not part of this Third Amendment and shall not affect the construction
of, or be taken into consideration in interpreting, this Third Amendment.
     3.7. Any provision of this Third Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     3.8. This Third Amendment may be executed in counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.
     3.9. Delivery of an executed counterpart of a signature page by telecopier,
.pdf or similar electronic transmission shall be effective as delivery of a
manually executed counterpart.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                      BIOSCRIP INFUSION SERVICES, INC.       BIOSCRIP PHARMACY
SERVICES, INC.    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    BIOSCRIP PBM SERVICES, LLC       BIOSCRIP PHARMACY (NY),
INC.    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    NATURAL LIVING, INC.       BIOSCRIP PHARMACY, INC.    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    BIOSCRIP INFUSION SERVICES, LLC       BRADHURST SPECIALTY
PHARMACY, INC.    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    Solely with respect to Section 3.3 hereof:                
 
                    BIOSCRIP, INC.       CHRONIMED, LLC (f/k/a Chronimed Inc.)  
 
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    

 



--------------------------------------------------------------------------------



 



                      HFG HEALTHCO-4 LLC,                 as Lender            
   
 
                    By: HFG Healthco-4, Inc., a member                
 
                   
By:
                   
 
                   
 
  Name:                
 
  Title:                

 